Appeal from an award for death benefits. Deceased was superintendent of a ninety-two-family apartment house at 125 Elliott avenue, Yonkers, N. Y., and he, with his wife, lived therein. The Board has found that while thus employed and while lifting a heavy oil burner he over-strained himself, developed abdominal pains which necessitated an operation; that he was removed to a hospital where he died and that death was the result of such accidental injury. The .sole question raised by appellant is that hearsay declarations of the deceased as to the happening of the accident are not sufficiently corroborated. A co-worker testified that at the time in question decedent was working on the motors and lifted them. Decedent’s wife testified that immediately thereafter he told her that in lifting the motors he had overstrained himself. He complained of pain in the side and stomach and did no further work after changing the motors and the following day a doctor was called and he was taken to the hospital. There is sufficient evidence to sustain the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.